176 N.J. Super. 320 (1980)
423 A.2d 311
CHICK'S AUTO BODY, A SOLE PROPRIETORSHIP, SALUGA & SONS BODY SHOP, A SOLE PROPRIETORSHIP, SCHAFF'S CARS, INC., A NEW JERSEY CORPORATION, AND SOUTH JERSEY AUTO REBUILDERS ASSOCIATION, PLAINTIFFS-APPELLANTS,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, INSURANCE COMPANY OF NORTH AMERICA, AETNA LIFE & CASUALTY, GOVERNMENT EMPLOYEES INSURANCE COMPANY, ALLSTATE INSURANCE COMPANY, KEYSTONE INSURANCE COMPANY AND OHIO CASUALTY COMPANY, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued November 5, 1980.
Decided November 18, 1980.
Before Judges FRITZ, POLOW and JOELSON.
I. Michael Heine argued the cause for appellants.
Arthur Meisel argued the cause for respondent State Farm Mutual Automobile Insurance Company (Jamieson, McCardell, Moore, Peskin & Spicer, attorneys).
John P. Hauch, Jr. argued the cause for respondent Insurance Company of North America (Archer, Greiner & Read, attorneys).
*321 William J. O'Shaughnessy argued the cause for respondent Aetna Life & Casualty (Clapp & Eisenberg, attorneys).
Michael A. Orlando argued the cause for respondent Government Employees Insurance Company (Orlando & Slimm, attorneys).
David M. Satz, Jr., and Alan H. Silberman of the Illinois Bar, admitted pro hac vice, argued the cause for respondent Allstate Insurance Company (Saiber, Schlesinger, Satz & Goldstein, attorneys; Alan H. Silberman, of counsel).
Stephen R. Dumser argued the cause for respondent Keystone Insurance Company (Schuenemann & Gercke, attorneys).
Frederick F. Fitchett argued the cause for respondent Ohio Casualty Company (Bleakly, Stockwell & Zink, attorneys).
PER CURIAM.
We affirm substantially for the reasons set forth in the considered and able opinion of Judge Deighan in the trial court.